DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “mental process” for managing a checklist and creating a new checklist without significantly more. The function of composing a “scheduling scheme” which as recited in the recited claims is the determination of degraded checklist from a full checklist. For each item in the checklist, the status of the item determined after attempted completion, in the claim language, “state verification” of the corresponding item. When the check is negative, then the item is removed from the checklist, creating a reduced checklist, which is a new “scheduling scheme”. The process of determining the completion of an item and removing the item from “scheduling scheme” is equivalent to the “mental process” of going through a checklist and then striking items from the checklist. The additional limitations of “operation modes” comprising permutations of the configuration checklists is not significantly more because the operation modes appear to be categorizing the checklist.  


This judicial exception is not integrated into a practical application because the “dimension operations” and “operation modes” are descriptive but not functional. There is not improvement to by generate a new “scheduling scheme” based on verifying “state operations” of “operation dimension”. Also, different “operation modes” provision different checklist with more or less items which is part of resource management when generating a checklist. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations further organize, complete or remove items in the change plans, i.e. the checklists without making improvements in computer technology.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the order" in lines 5, 7 (each occurrence).  There is insufficient antecedent basis for this limitation in the claim. (With reference to “a certain order” in line 3).
Claim 36 recites the limitation "the order" in lines 5-6, 8 (each occurrence).  There is insufficient antecedent basis for this limitation in the claim. (With reference to “a certain order” in line 4.)
The term "rate of change" in claim 28 and 36 is a relative term which renders the claim indefinite.  The term "rate of change" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the “rate of change” is linked with a threshold. A “rate of change” is recited as being determined relative to an “input scheduling scheme” and “output scheduling scheme” which based on “scheduling , 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-27, 31-35, and 39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Suarez et al., US 9535754 A1 (hereafter referred to as Suarez) in view of Keller et al., US 8863137 B2 (hereafter referred to Keller).
A.	Regarding claim 31, Suarez teaches a scheduling scheme configuration apparatus (column , lines ;  ); “ comprising: a memory storing a computer program; and a processor configured to execute the computer program to (column 15, lines 31-45; “For example, in one embodiment, the methods may be implemented by a computer system (e.g., a computer system as in FIG. 11) that includes one or more processors executing program instructions stored on a computer-readable storage medium coupled to the processors.  The program instructions may be configured to implement the functionality described herein (e.g., the functionality of various servers and other components that implement the distributed systems 
Regarding claim 20, Suarez-Keller teaches a scheduling configuration method comprising steps similar to functions of claim 31 above. Claim 20 is rejected on the same rationale as claim 31, above.
Regarding claim 39, Suarez-Keller teaches a computer readable storage medium storing computer programs that, when executed by a processor, cause the processor to: perform similarly to claim 31, above. Claim 39 is rejected on the same rationale as claim 31.
B.	Regarding dependent claim 32, Suarez-Keller teaches the scheduling scheme configuration apparatus according to claim 31, wherein the processor is further configured to execute the computer program to configure a plurality of operation modes having different operation dimension configurations, the plurality of operation modes including a standard operation mode including all of available operation dimensions (Keller teaches change plans) (Suarez, column 11, lines 31-39; “As indicated at 820, a build manifest may be identified to provision the computing resource(s) for performing respective task(s).  A default build manifest may be selected in some embodiments.  In some embodiments, a specific build manifest may identified or indicated in information provided to a provisioning engine. However, as discussed 
Claim 21 is a method similar to the functions of claim 32, above. Claim 21 is rejected on the same rationale as claim 32.
C.	Regarding dependent claim 33, Suarez-Keller teaches the scheduling scheme configuration apparatus according to claim 32, wherein the processor is further configured to execute the computer program to: 
remove the one or more abnormal operation dimensions from the standard operation mode to obtain a new operation mode (Keller teaches change plans) (Suarez, teaches pause and undo, configuration operation of manifest, column 14, lines 31-34; “As indicated at 1010, a build error for a computing resource in provisioning may be detected.  For instance, a configuration operation performed at a host may be unable to complete due to some failing 
Claim 22 is a method similar to the functions of claim 33, above. Claim 22 is rejected on the same rationale as claim 33.
D.	Regarding dependent claim 34, Suarez-Keller teaches the scheduling scheme configuration apparatus according to claim 33, wherein: the one or more degraded operation modes include a plurality of degraded operation modes having different weight values (Keller teaches a new change plan) (Suarez, column 6, lines 35-43; “As illustrated in FIG. 5, provisioning execution 330 may implement build manifest selection 510 to select or identify a build manifest for a computing resource for provisioning.  Resource specific information 502 (e.g., such as information received from the computing resource or from other systems) may be used to identify the build manifest.” See also column 8, lines 47-50; “In at least some embodiments, the 
 the processor is further configured to execute the computer program to: determine, from the plurality of degraded operation modes, one or more candidate degraded operation modes that do not include the one or more abnormal operation dimensions (Keller teaches a new change plan) (Suarez, teaches multiple degraded operations because each manifest has several potential degraded operation modes based on the undo or error details. A degraded operation mode using a different build manifest, column 15, lines 11-17; “In at least some embodiments, the configuration operations of a common or similar build manifest that would result in the build error may be undone (such as described above with regard to FIG. 9) and a different build manifest (which may have configuration operations that do not result in the build error) may be used to provision the computing resources.”); and 
select one of the one or more candidate degraded operation modes that has a highest weight value among the one or more candidate degraded operation modes for calculating the new scheduling scheme (Suarez, column 6, lines 35-43; “As illustrated in FIG. 5, provisioning execution 330 may implement build manifest selection 510 to select or identify a build manifest for a computing resource for provisioning.  Resource specific information 502 (e.g., such as information received from the computing resource or from other systems) may be used to identify the build manifest.” See also column 8, lines 47-50; “In at least some embodiments, the 
Claim 23 is a method similar to the functions of claim 34, above. Claim 23 is rejected on the same rationale as claim 34.

E.	Regarding dependent claim 35, Suarez-Keller teaches the scheduling scheme configuration apparatus according to claim 32, wherein: for each of the operation modes: 
the operation dimensions in the operation mode are sorted in a certain order (manifest order (Keller teaches new change plans) (Suarez, column 9, lines 57-65; “Build manifests may describe a particular order or sequence for performing configuration operations.  Advancing through each configuration operation 610 may allow a provisioning engine to provision 630 for performing respective tasks.”); 
an initial scheduling scheme is used as an input of the operation dimension at a first place in the order, an output of an immediately preceding operation dimension in the order is used as an input of a current operation dimension (Suarez, column 13, lines 23-38; “Directing the performance of configuration operations in a build manifest may be performed iteratively, as indicated at 970.  The next configuration operation may be performed, as illustrated by the negative exit from 970, until all of the configuration operations for a build manifest are performed and configuration is complete, as indicated by the positive exit from 970.”), and an 
Suarez does not specifically teach a data format of an input scheduling scheme of one of the operation dimensions is consistent with a data format of an output scheduling scheme of the one of the operation dimensions; and the processor is further configured to execute the computer program to: verify a timeliness of basic data of each of the operation dimensions; and determine, in response to the timeliness of the basic data of one of the operation dimension exceeding a corresponding failure threshold, the one of the operation dimension to be abnormal. However, in the same field of endeavor, Keller teaches a data format of an input scheduling scheme of one of the operation dimensions is consistent with a data format of an output scheduling scheme of the one of the operation dimensions (Keller, column , lines ; The workflows data are written in the same data format such that input grammar is equivalent to output grammar. “For instance, as explained below, provisioning workflows can be authored using Business Process Execution Language for Web Services ("BPEL4WS") or other suitable XML-based grammars, which can be used to define the behavior of provisioning activities, including but not limited to, parallel execution (so-called flows), sequences, conditional branching, time-out mechanisms, as well as error and compensation handling.”); and the processor is further configured to execute the computer program to: verify a timeliness of basic 
Claim 24 recites steps similar to portions of the functions of claim 35, above. Claim 24 is rejected on the same rationale as claim 35.

Claim 26 recites steps similar to portions of the functions of claim 35 above. Claim 27 is rejected on the same rationale as claim 35.

F.	Regarding dependent claim 27, Suarez-Keller teaches the scheduling scheme configuration method according to claim 25, wherein performing the state verification on the operation dimensions involved in generating the scheduling scheme includes verifying whether an output scheduling scheme from each of the operation dimensions after operation is abnormal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other pertinent prior art references teaching configuring network devices by plans, schedules or inventory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452